Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

dated as of

 

April 30, 2004

 

between

 

PHARMACOPEIA, INC.

 

and

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

ARTICLE II EMPLOYEES AND ALLOCATIONS OF LIABILITIES

 

 

 

 

 

2.1 Identification and Employment.

 

 

2.2 Spinco Assumption of Liabilities.

 

 

 

 

ARTICLE III SAVINGS PLANS

 

 

 

 

 

3.1 Transition Period

 

 

3.2 Establishment of and Transfer to the Spinco Savings Plan.

 

 

 

 

ARTICLE IV WELFARE PLANS

 

 

 

 

 

4.1 Continuation in Supplier Welfare Plans

 

 

4.2 Establishment of Welfare Plans.

 

 

4.3 Vacation and Sick Pay Liabilities.

 

 

4.4 Medical Spending/Dependent Care Accounts.

 

 

4.5 Severance.

 

 

4.6 Workers’ Compensation and Unemployment Compensation.

 

 

4.7 HIPAA Business Associate Provisions.

 

 

 

 

ARTICLE V EXECUTIVE COMPENSATION PROGRAMS

 

 

 

 

 

5.1 Supplier Non-Qualified Plan.

 

 

5.2 Bonus Plans.

 

 

 

 

ARTICLE VI STOCK INCENTIVE PLANS

 

 

 

 

 

6.1 Stock Option Awards.

 

 

6.2 Employee Stock Purchase Plan.

 

 

 

 

ARTICLE VII FOREIGN PLANS

 

 

 

 

 

7.1 Foreign Retirement Plans.

 

 

7.2 Foreign Welfare Plans.

 

 

 

 

ARTICLE VIII ACCOUNTING

 

 

 

 

 

8.1 Payment of and Accounting Treatment for Expenses.

 

 

8.2 Accounting Adjustments.

 

 

 

 

ARTICLE IX AUDITS; INFORMATION SHARING

 

 

 

 

 

9.1 Audits.

 

 

9.2 Sharing of Participant Information.

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE X GENERAL

 

 

 

 

 

10.1 Notices.

 

 

10.2 Amendment and Waiver.

 

 

10.3 Entire Agreement.

 

 

10.4 Parties in Interest.

 

 

10.5 No Third-Party Beneficiaries; No Termination of Employment.

 

 

10.6 Right to Amend or Terminate Any Plans.

 

 

10.7 Effect if Distribution Does Not Occur.

 

 

10.8 Relationship of Parties.

 

 

10.9 Affiliates.

 

 

10.10 Further Assurances and Consents

 

 

10.11 Severability.

 

 

10.12 Governing Law.

 

 

10.13 Counterparts.

 

 

10.14 Disputes.

 

 

10.15 Assignment.

 

 

10.16 Interpretation.

 

 

10.17 Headings.

 

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS IS AN EMPLOYEE MATTERS AGREEMENT, dated as of April 30, 2004 (the
“Agreement”), by and between Pharmacopeia, Inc., a Delaware corporation
(together with its successors and permitted assigns, “Supplier”), and
Pharmacopeia Drug Discovery, Inc., a Delaware corporation (together with its
successors and permitted assigns, “Spinco”) (collectively, the “Parties” or
individually, a “Party”).

 

Background

 

WHEREAS, the Board of Directors of Supplier has authorized a distribution of
Spinco’s common stock to all holders of outstanding stock of the Supplier (the
“Distribution”).

 

WHEREAS, in connection with the Distribution, Supplier and Spinco will enter
into a number of agreements that will govern certain matters relating to the
Distribution and the relationship of Supplier and Spinco and their respective
subsidiaries and affiliates following the Distribution.

 

WHEREAS, this Agreement sets forth the arrangements between the Parties relating
to certain employee benefit and compensation matters.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Agreement, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

The following words and phrases used in this Agreement shall have the meanings
set forth below unless a different meaning is plainly required by the context.

 


1.1          “ACTIVE SPINCO EMPLOYEE” MEANS:


 


(A)           ANY EMPLOYEE WHO IS PERFORMING SERVICES FOR SPINCO ON THE
DISTRIBUTION DATE, INCLUDING ANY SUCH EMPLOYEE WHO IS NOT ACTIVELY PERFORMING
SUCH SERVICE AS A RESULT OF SICK LEAVE, WORKERS’ COMPENSATION LEAVE, SHORT-TERM
DISABILITY OR OTHER AUTHORIZED LEAVE OF ABSENCE; AND


 


(B)           ANY EMPLOYEE OF SUPPLIER WHO IS DESIGNATED BY SUPPLIER AND SPINCO
AS AN EMPLOYEE TO WHOM SPINCO OFFERS EMPLOYMENT BEGINNING ON OR BEFORE THE
DISTRIBUTION DATE AND WHO HAS ACCEPTED SUCH OFFER.


 


1.2          “ASO CONTRACT” MEANS AN ADMINISTRATIVE SERVICES ONLY CONTRACT OR
OTHER CONTRACT WITH A THIRD-PARTY ADMINISTRATOR OR SERVICE PROVIDER THAT
PERTAINS TO ANY SUPPLIER WELFARE PLAN OR SPINCO WELFARE PLAN.


 

--------------------------------------------------------------------------------


 


1.3          “BENEFICIARY” MEANS THE INDIVIDUAL(S) DESIGNATED BY AN EMPLOYEE,
FORMER EMPLOYEE, BY OPERATION OF LAW OR OTHERWISE, AS THE PARTY ENTITLED TO
COMPENSATION, BENEFITS, INSURANCE COVERAGE OR ANY OTHER GOODS OR SERVICES UNDER
ANY PLAN.


 


1.4          “COBRA” MEANS THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF
1986


 


1.5          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.6          “DISTRIBUTION AGREEMENT” MEANS THE MASTER SEPARATION AND
DISTRIBUTION AGREEMENT BETWEEN SUPPLIER AND SPINCO OF EVEN DATE HEREWITH.


 


1.7          “DISTRIBUTION DATE” MEANS THE DATE UPON WHICH SUPPLIER COMPLETES
THE DISTRIBUTION OF SPINCO’S COMMON STOCK.


 


1.8          “EMPLOYEE” MEANS ANY INDIVIDUAL WHO PERFORMS SERVICES PURSUANT TO A
COMMON-LAW EMPLOYER-EMPLOYEE RELATIONSHIP.


 


1.9          “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


 


1.10        “FOREIGN PLAN,” WHEN IMMEDIATELY PRECEDED BY “SUPPLIER,” MEANS A
PLAN MAINTAINED BY SUPPLIER OR WHEN IMMEDIATELY PRECEDED BY “SPINCO,” A PLAN
MAINTAINED BY SPINCO, IN EITHER CASE FOR THE BENEFIT OF EMPLOYEES WHO PERFORM
SERVICES AND/OR ARE COMPENSATED UNDER A PAYROLL THAT IS ADMINISTERED OUTSIDE THE
UNITED STATES, ITS TERRITORIES AND POSSESSIONS, AND THE DISTRICT OF COLUMBIA.


 


1.11        “FORMER SPINCO EMPLOYEE” MEANS AN EMPLOYEE WHOSE EMPLOYMENT WITH
SPINCO TERMINATED FOR ANY REASON (INCLUDING RETIREMENT OR LONG-TERM DISABILITY)
BEFORE THE DISTRIBUTION DATE AND WHO, AS OF THE DISTRIBUTION DATE, IS NOT
EMPLOYED BY SUPPLIER OR AN AFFILIATE OF SUPPLIER; PROVIDED, HOWEVER, THAT ANY
EMPLOYEE WHO TERMINATED EMPLOYMENT AT ANY TIME PRIOR TO THE DISTRIBUTION DATE
AND SUBSEQUENTLY BECAME EMPLOYED BY SUPPLIER AFTER SUCH TERMINATION (AND DID NOT
RETURN TO EMPLOYMENT WITH SPINCO), SHALL NOT BE A FORMER SPINCO EMPLOYEE FOR ANY
PURPOSE HEREUNDER.


 


1.12        “GOVERNMENTAL AUTHORITY” MEANS ANY FEDERAL, STATE OR LOCAL COURT,
GOVERNMENT, DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY, OFFICIAL OR OTHER
REGULATORY, ADMINISTRATIVE OR GOVERNMENTAL AUTHORITY, INCLUDING, WITHOUT
LIMITATION, THE UNITED STATES DEPARTMENT OF LABOR (“DOL”), AND THE INTERNAL
REVENUE SERVICE (“IRS”).


 


1.13        “GROUP INSURANCE POLICY” MEANS A GROUP INSURANCE POLICY ISSUED UNDER
ANY SUPPLIER WELFARE PLAN OR ANY SPINCO WELFARE PLAN, AS APPLICABLE.


 


1.14        “HIPAA” MEANS THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY
ACT OF 1996, AS AMENDED (“HIPAA”),


 


1.15        “HMO” MEANS A HEALTH MAINTENANCE ORGANIZATION THAT PROVIDES BENEFITS
UNDER THE SUPPLIER WELFARE PLANS OR THE SPINCO WELFARE PLANS.


 

2

--------------------------------------------------------------------------------


 


1.16        “HMO AGREEMENTS” MEANS CONTRACTS, LETTER AGREEMENTS, PRACTICES AND
UNDERSTANDINGS WITH HMOS THAT PROVIDE MEDICAL SERVICES UNDER THE SUPPLIER
WELFARE PLANS OR SPINCO WELFARE PLANS.


 


1.17        “KEY RECIPIENT” MEANS THE HOLDERS OF SUPPLIER OPTIONS SET FORTH ON
SCHEDULE I, ATTACHED HERETO AND MADE A PART HEREOF.


 


1.18        “LIABILITIES” MEANS ANY AND ALL LOSSES, CLAIMS, CHARGES,
COMPENSATION, BENEFITS, DEBTS, DEMANDS, ACTIONS, COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, ADMINISTRATIVE AND RELATED COSTS AND EXPENSES OF ANY PLAN,
PROGRAM OR ARRANGEMENT), OF ANY NATURE WHATSOEVER, WHETHER ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, LIQUIDATED OR UNLIQUIDATED, ACCRUED OR
UNACCRUED, KNOWN OR UNKNOWN, WHENEVER ARISING.


 


1.19        “PERSON” MEANS AN INDIVIDUAL, A GENERAL OR LIMITED PARTNERSHIP, A
CORPORATION, A TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION, A LIMITED
LIABILITY ENTITY OR ANY OTHER ENTITY.


 


1.20        “PLAN” MEANS ANY PLAN, POLICY, PROGRAM, PAYROLL PRACTICE OR OTHER
ARRANGEMENT, WHETHER WRITTEN OR UNWRITTEN, PROVIDING BENEFITS TO EMPLOYEES OR
FORMER EMPLOYEES OF SUPPLIER OR SPINCO.


 


1.21        “SPINCO COMMON STOCK” MEANS THE SHARES OF COMMON STOCK, PAR VALUE
$0.01 PER SHARE, OF SPINCO.


 


1.22        “SPINCO WELFARE PLANS” MEANS THE WELFARE BENEFIT PLANS, PROGRAMS,
AND POLICIES THAT ARE SPONSORED BY SPINCO FOR ALL PERIODS AFTER THE DISTRIBUTION
DATE.


 


1.23        “SUBSIDIARY” MEANS, WITH RESPECT TO ANY SPECIFIED PERSON, ANY
CORPORATION OR OTHER LEGAL ENTITY OF WHICH SUCH PERSON OR ANY OF ITS
SUBSIDIARIES OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
STOCK OR OTHER EQUITY INTEREST ENTITLED TO VOTE ON THE ELECTION OF MEMBERS TO
THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY.


 


1.24        “SUPPLIER COMMON STOCK” MEANS THE SHARES OF COMMON STOCK, PAR VALUE
$0.0001 PER SHARE, OF SUPPLIER.


 


1.25        “SUPPLIER NON-QUALIFIED PLAN” MEANS THE PHARMACOPEIA, INC.
NON-QUALIFIED DEFINED COMPENSATION PLAN.


 


1.26        “SUPPLIER SAVINGS PLANS” MEANS THE EMPLOYEES TAX-DEFERRED SAVINGS
PLAN OF PHARMACOPEIA, INC.


 


1.27        “SUPPLIER STOCK INCENTIVE PLANS” MEANS, COLLECTIVELY, THE
PHARMACOPEIA, INC. 1994 INCENTIVE STOCK PLAN, THE PHARMACOPEIA, INC. 2000 STOCK
OPTION PLAN AND THE PHARMACOPEIA, INC. 1994 DIRECTOR OPTION PLAN.


 


1.28        “SUPPLIER WELFARE PLANS,” MEANS THE WELFARE BENEFIT PLANS, PROGRAMS,
AND POLICIES LISTED THAT ARE SPONSORED BY SUPPLIER.


 

3

--------------------------------------------------------------------------------


 


1.29        “TRANSITION END DATE” MEANS DECEMBER 31, 2004, OR SUCH OTHER DATE AS
THE PARTIES MUTUALLY AGREE IN WRITING.  THE TRANSITION END DATE MAY BE DIFFERENT
FOR DIFFERENT PLANS, PROGRAMS OR ARRANGEMENTS IF THE PARTIES SO PROVIDE IN
WRITING.


 


1.30        “TRANSITION PERIOD” MEANS THE PERIOD BEGINNING ON THE DISTRIBUTION
DATE AND ENDING ON THE TRANSITION END DATE.  THE TRANSITION PERIOD MAY BE
DIFFERENT FOR DIFFERENT PLANS, PROGRAMS OR ARRANGEMENTS IF THE PARTIES SO
PROVIDE IN WRITING.

 


ARTICLE II
EMPLOYEES AND ALLOCATIONS OF LIABILITIES

 


2.1          IDENTIFICATION AND EMPLOYMENT.  EFFECTIVE AS OF THE DISTRIBUTION
DATE, SUPPLIER AND SPINCO SHALL JOINTLY COMPILE A LIST BY NAME, SOCIAL SECURITY
NUMBER, JOB TITLE AND ASSIGNED LOCATION OF ALL ACTIVE SPINCO EMPLOYEES. 
EFFECTIVE AS OF THE DISTRIBUTION DATE, SPINCO SHALL EMPLOY ALL SUCH IDENTIFIED
ACTIVE SPINCO EMPLOYEES.  EFFECTIVE AS OF THE DISTRIBUTION DATE, SUPPLIER AND
SPINCO SHALL JOINTLY COMPILE A LIST BY NAME AND SOCIAL SECURITY NUMBER OF ALL
FORMER SPINCO EMPLOYEES WHO ARE IDENTIFIABLE AT SUCH TIME.  AN INDIVIDUAL WHO
WOULD BE CLASSIFIED AS A FORMER SPINCO EMPLOYEE SHALL BE TREATED AS SUCH FOR ALL
PURPOSES OF THIS AGREEMENT NOTWITHSTANDING THAT SUCH INDIVIDUAL IS NOT ON THE
LIST PROVIDED FOR IN THE PRECEDING SENTENCE.


 


2.2          SPINCO ASSUMPTION OF LIABILITIES.  EXCEPT AS SPECIFICALLY PROVIDED
OTHERWISE IN THIS AGREEMENT, SPINCO SHALL, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, ASSUME (I) ALL LIABILITIES RELATED TO ACTIVE SPINCO EMPLOYEES AND
FORMER SPINCO EMPLOYEES INCURRED IN CONNECTION WITH THEIR EMPLOYMENT BY SPINCO
OR SUPPLIER PRIOR TO THE DISTRIBUTION DATE; (II) ALL LIABILITIES RELATED TO
ACTIVE SPINCO EMPLOYEES AND FORMER SPINCO EMPLOYEES ARISING ON OR AFTER THE
DISTRIBUTION DATE RELATING TO EMPLOYMENT WITH ANY AFFILIATE OF SPINCO; AND (III)
ALL OTHER LIABILITIES RELATED TO, ARISING OUT OF, OR RESULTING FROM OBLIGATIONS,
LIABILITIES AND RESPONSIBILITIES ASSUMED OR RETAINED BY SPINCO UNDER THIS
AGREEMENT OR A PLAN SPONSORED OR MAINTAINED BY SPINCO.


 


ARTICLE III
SAVINGS PLANS


 


3.1          TRANSITION PERIOD


 


(A)           SPINCO WILL TAKE ALL SUCH ACTIONS AS ARE NECESSARY TO ADOPT THE
SUPPLIER SAVINGS PLAN, EFFECTIVE AS OF THE DISTRIBUTION DATE, AS ANOTHER
PARTICIPATING “EMPLOYER,” WITHIN THE MEANING OF THE SUPPLIER SAVINGS PLAN; SUCH
ADOPTION SHALL BE LIMITED BY THIS AGREEMENT AND SHALL SOLELY RELATE TO THE
SPINCO EMPLOYEES AND ANY NEW EMPLOYEES OF SPINCO WHO BECOME ELIGIBLE TO
PARTICIPATE IN THE SUPPLIER SAVINGS PLAN.  SUPPLIER HEREBY CONSENTS TO THE
ADOPTION OF THE PLAN BY SPINCO AND AGREES TO TAKE ALL SUCH ACTIONS AS ARE
REASONABLY NECESSARY TO FACILITATE THE ADOPTION OF THE PLAN BY SPINCO.  SUPPLIER
AND SPINCO AGREE TO COOPERATE AND SHARE THE COSTS ON A PRO RATA BASIS
(DETERMINED BY NUMBER OF PARTICIPANTS IN THE SAVINGS PLAN WHO ARE ACTIVE OR
FORMER SPINCO OR SUPPLIER EMPLOYEES) OF (I) COMMUNICATING WITH THE TRUSTEE,
RECORDKEEPERS AND ALL OTHER PROVIDERS WITH RESPECT TO THE SUPPLIER SAVINGS PLAN,
AND (II) COMMUNICATING WITH SUPPLIER SAVINGS PLAN PARTICIPANTS, INCLUDING
PROVIDING ANY SUMMARY OF MATERIAL MODIFICATIONS NECESSARY UNDER ERISA.


 

4

--------------------------------------------------------------------------------


 


(B)           SPINCO AND SUPPLIER ACKNOWLEDGE AND UNDERSTAND THAT THE SUPPLIER
SAVINGS PLAN WILL BE A “MULTIPLE EMPLOYER PLAN” WITHIN THE MEANING OF SECTION
413(C) OF THE CODE FOR THE PERIOD THAT BOTH SPINCO AND SUPPLIER PARTICIPATE IN
THE PLAN SIMULTANEOUSLY.


 


(C)           SPINCO HEREBY AGREES TO: (I) TO WITHHOLD ALL ELECTIVE DEFERRALS,
AND MAKE ANY REQUIRED MATCHING CONTRIBUTIONS AS DESCRIBED IN THE SUPPLIER
SAVINGS PLAN, AND DELIVER THEM TO THE TRUSTEE OF THE SUPPLIER SAVINGS PLAN;
(II) IN ITS DISCRETION, MAKE ANY OTHER CONTRIBUTIONS (SUCH AS QUALIFIED
NON-ELECTIVE OR QUALIFIED MATCHING CONTRIBUTIONS) AS DESCRIBED IN THE SUPPLIER
SAVINGS PLAN, AND DELIVER THEM TO THE TRUSTEE OF THE PLAN; (III) PROVIDE SPINCO
EMPLOYEES WHO ARE PARTICIPANTS IN THE SUPPLIER SAVINGS PLAN (OR BECOME
PARTICIPANTS) WITH ACCESS TO THEIR ACCOUNTS AND OPPORTUNITY TO MAKE INVESTMENT
FUND ELECTIONS IN ACCORDANCE WITH THE TERMS OF THE PLAN; AND (IV) ACCOUNT FOR
ALL HOURS OF SERVICE EARNED UNDER THE SUPPLIER SAVINGS PLAN, HIRINGS,
TERMINATIONS AND ATTAINMENT OF ELIGIBILITY UNDER THE SUPPLIER SAVINGS PLAN, AND
COMMUNICATE SUCH EVENTS AS NECESSARY WITH THE RECORDKEEPER OR TRUSTEE OF THE
SUPPLIER SAVINGS PLAN.


 


(D)           SUPPLIER, AS THE PRIMARY EMPLOYER UNDER THE SUPPLIER SAVINGS PLAN,
HEREBY AGREES TO RETAIN SOLE RESPONSIBILITY FOR (I) AMENDING THE SUPPLIER
SAVINGS PLAN FOR PURPOSES OF MAINTAINING TAX-QUALIFICATION UNDER THE CODE AND
COMPLIANCE WITH THE PROVISIONS OF ERISA; (II) COMMUNICATING WITH THE
RECORDKEEPER, TRUSTEE, CUSTODIAN AND OTHER SIMILAR SERVICE PROVIDERS FOR THE
SUPPLIER SAVINGS PLAN (EXCEPT AS SET FORTH ABOVE); AND (III) (A) CORRECTING ANY
QUALIFICATION FAILURES OR PLAN DOCUMENT FAILURES (AS DESCRIBED IN THE IRS
EMPLOYEE PLANS COMPLIANCE RESOLUTION SYSTEM), AND (B) CORRECTING ANY FIDUCIARY
VIOLATIONS WITH THE DOL (INCLUDING CORRECTIONS UNDER THE VOLUNTARY FIDUCIARY
COMPLIANCE PROGRAM).  SUPPLIER SHALL SHARE A PRO RATA PORTION (RELATING TO THE
PERIOD AFTER ADOPTION BY SUPPLIER WITH RESPECT TO SUPPLIER’S EMPLOYEES AND
FORMER EMPLOYEES WHO PARTICIPATE OR PARTICIPATED IN THE SUPPLIER SAVINGS PLAN
DUE TO THEIR EMPLOYMENT WITH SUPPLIER) OF THE COSTS AND EXPENSES ASSOCIATED WITH
EACH OF THE FOREGOING PROVISIONS, EXCEPT PARAGRAPH (III). THE COSTS OF PARAGRAPH
(III) SHALL BE BORNE BY THE PARTY AT FAULT (AND SHARED BASED UPON FAULT IF BOTH
PARTIES ARE AT FAULT).


 


(E)           EFFECTIVE AS OF THE DISTRIBUTION DATE, SUPPLIER SHALL AMEND THE
SUPPLIER SAVINGS PLAN TO PROVIDE THAT (I) ANY MATCHING CONTRIBUTIONS TO BE MADE
ON OR AFTER THE DISTRIBUTION DATE WITH RESPECT TO ACTIVE SPINCO EMPLOYEES SHALL
BE MADE IN SPINCO COMMON STOCK, AND (II) ANY MATCHING CONTRIBUTIONS TO BE MADE
ON OR AFTER THE DISTRIBUTION DATE WITH RESPECT TO ANY SUPPLIER EMPLOYEES SHALL
BE MADE IN SUPPLIER COMMON STOCK; PROVIDED, HOWEVER, THAT SUPPLIER AND SPINCO
SHALL BE PERMITTED TO EXERCISE THEIR DISCRETION TO PERMIT THE INVESTMENT OF
MATCHING CONTRIBUTIONS IN ANY OTHER INVESTMENT FUND AVAILABLE UNDER THE SUPPLIER
SAVINGS PLAN EXCLUDING THE COMMON STOCK FUND OF THE OTHER PARTY.


 


(F)            AS OF THE DISTRIBUTION DATE, ANY MATCHING CONTRIBUTIONS OR OTHER
AMOUNTS CREDITED TO SPINCO EMPLOYEES’ ACCOUNTS UNDER THE SUPPLIER SAVINGS PLAN
THAT ARE INVESTED IN SUPPLIER COMMON STOCK, SHALL RECEIVE A DISTRIBUTION OF
SPINCO COMMON STOCK IN ACCORDANCE WITH THE DISTRIBUTION AGREEMENT.  AFTER THE
DISTRIBUTION DATE, SUCH AMOUNTS SHALL BE INVESTED IN ACCORDANCE WITH THE TERMS
OF THE PLAN, AS AMENDED BY EITHER PARTY.


 

5

--------------------------------------------------------------------------------


 


3.2          ESTABLISHMENT OF AND TRANSFER TO THE SPINCO SAVINGS PLAN.


 


(A)           SPINCO SHALL ONLY BE AN EMPLOYER PARTICIPATING IN THE PLAN WITH
RESPECT TO THE SPINCO EMPLOYEES FOR THE PERIOD BEGINNING ON THE DISTRIBUTION
DATE AND ENDING ON THE TRANSITION END DATE.  EFFECTIVE AS OF THE TRANSITION END
DATE, SPINCO SHALL ESTABLISH A SEPARATE SAVINGS PLAN FOR THE BENEFIT OF SPINCO
EMPLOYEES (“SPINCO SAVINGS PLAN”).


 


(B)           EFFECTIVE AS OF THE TRANSITION END DATE, SPINCO SHALL ADOPT THE
SPINCO SAVINGS PLAN, WHICH SHALL PROVIDE BENEFITS WITH RESPECT TO ACTIVE SPINCO
EMPLOYEES, THEIR BENEFICIARIES AND THEIR RESPECTIVE ALTERNATE PAYEES IMMEDIATELY
AFTER THE TRANSITION END DATE.  FOR PURPOSES OF ELIGIBILITY AND VESTING, ALL
SERVICE RECOGNIZED UNDER THE SUPPLIER SAVINGS PLAN (FOR PERIODS IMMEDIATELY
BEFORE THE TRANSITION END DATE) SHALL, AS OF IMMEDIATELY AFTER THE DISTRIBUTION
DATE, BE RECOGNIZED AND TAKEN INTO ACCOUNT UNDER THE SPINCO SAVINGS PLAN.


 


(C)           EFFECTIVE AS OF THE TRANSITION END DATE, SPINCO SHALL ESTABLISH OR
CAUSE TO BE ESTABLISHED WITH RESPECT TO THE SPINCO SAVINGS PLAN, A TRUST, WHICH
SHALL BE EXEMPT FROM TAXATION UNDER CODE SECTION 501(A).


 


(D)           AS SOON AS PRACTICABLE AFTER THE TRANSITION END DATE, BUT NO LATER
THAN 30 DAYS AFTER THE TRANSITION END DATE, SUPPLIER SHALL CAUSE THE ACCOUNTS
(IF ANY) OF THE ACTIVE SPINCO EMPLOYEES AND FORMER SPINCO EMPLOYEES, THEIR
BENEFICIARIES AND THEIR RESPECTIVE ALTERNATE PAYEES, IF ANY, UNDER THE SUPPLIER
SAVINGS PLAN THAT ARE HELD BY ITS RELATED TRUST TO BE TRANSFERRED TO THE SPINCO
SAVINGS PLAN AND ITS RELATED TRUST, AND SPINCO SHALL CAUSE SUCH TRANSFERRED
ACCOUNTS TO BE ACCEPTED BY SUCH PLAN AND TRUST, IN ACCORDANCE WITH SECTION
414(L) OF THE CODE TO THE EXTENT APPLICABLE.  THE TRANSFER OF SUCH ACCOUNTS
SHALL BE MADE:  (A) IN KIND, TO THE EXTENT THE ASSETS CONSIST OF INVESTMENTS IN
THE SPINCO COMMON STOCK FUND AND (B) OTHERWISE IN CASH, INTERESTS IN MUTUAL
FUNDS, SECURITIES, OR OTHER PROPERTY OR IN A COMBINATION THEREOF, AS THE PARTIES
MAY AGREE, BUT, TO THE EXTENT PRACTICABLE, SHALL BE INVESTED INITIALLY IN
COMPARABLE INVESTMENT OPTIONS IN THE SPINCO SAVINGS PLAN AS SUCH ACCOUNTS WERE
INVESTED IMMEDIATELY BEFORE THE DATE OF TRANSFER.  ANY OUTSTANDING LOAN BALANCES
UNDER ANY SUPPLIER SAVINGS PLANS TO ACTIVE SPINCO EMPLOYEES AND FORMER SPINCO
EMPLOYEES SHALL ALSO BE TRANSFERRED WITH THE UNDERLYING ACCOUNTS.  AFTER THE
TRANSFER, (I) ACTIVE AND FORMER SPINCO EMPLOYEES WILL BE ABLE TO SELL THE
SUPPLIER COMMON STOCK HELD IN THEIR ACCOUNT UNDER THE SPINCO SAVINGS PLAN, AND
(II) ACTIVE AND FORMER SUPPLIER EMPLOYEES WILL BE ABLE TO SELL THE SPINCO COMMON
STOCK HELD IN THEIR ACCOUNT UNDER THE SUPPLIER SAVINGS PLAN.


 


(E)           SPINCO SHALL APPLY TO THE IRS FOR FAVORABLE DETERMINATION LETTERS
WITH RESPECT TO THE TAX-QUALIFIED STATUS OF THE SPINCO SAVINGS PLAN AS SOON AS
PRACTICABLE AFTER THE TRANSITION END DATE, AND SPINCO, CONSISTENT WITH THE TERMS
OF THIS AGREEMENT, SHALL MAKE SUCH AMENDMENTS TO SUCH SAVINGS PLANS AS MAY BE
REQUIRED BY THE IRS IN ORDER FOR SPINCO TO RECEIVE FAVORABLE DETERMINATION
LETTERS WITH RESPECT TO THESE PLANS.


 


(F)            AFTER THE TRANSITION END DATE, ALL BENEFICIARY DESIGNATIONS MADE
BY ACTIVE SPINCO EMPLOYEES OR THEIR RESPECTIVE ALTERNATE PAYEES WITH RESPECT TO
THE SUPPLIER SAVINGS PLAN SHALL BE TRANSFERRED TO AND BE IN FULL FORCE AND
EFFECT UNDER THE SPINCO SAVINGS PLANS UNTIL SUCH BENEFICIARY DESIGNATIONS ARE
REPLACED OR REVOKED BY THE INDIVIDUAL WHO MADE SUCH BENEFICIARY DESIGNATION.


 

6

--------------------------------------------------------------------------------


 


3.3          GOVERNMENTAL FILINGS.  SUPPLIER AND SPINCO SHALL COOPERATE TO MAKE
ANY AND ALL FILINGS REQUIRED WITH RESPECT TO THE SUPPLIER SAVINGS PLANS AND THE
SPINCO SAVINGS PLANS UNDER THE CODE OR ERISA OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS DESCRIBED IN THIS ARTICLE III.


 


ARTICLE IV
WELFARE PLANS

 


4.1          CONTINUATION IN SUPPLIER WELFARE PLANS


 


(A)           SPINCO WILL TAKE ALL SUCH ACTIONS AS ARE NECESSARY TO ADOPT THE
SUPPLIER WELFARE PLANS, EFFECTIVE AS OF THE DISTRIBUTION DATE; SUCH ADOPTION
SHALL BE LIMITED BY THIS AGREEMENT AND SHALL SOLELY RELATE TO THE SPINCO
EMPLOYEES AND ANY NEW EMPLOYEES OF SPINCO WHO BECOME ELIGIBLE TO PARTICIPATE IN
THE SUPPLIER WELFARE PLAN.  SUPPLIER HEREBY CONSENTS TO THE ADOPTION OF THE PLAN
BY SPINCO AND AGREES TO TAKE ALL SUCH ACTIONS AS ARE REASONABLY NECESSARY TO
FACILITATE THE ADOPTION OF THE WELFARE PLANS BY SPINCO.  SUPPLIER AND SPINCO
AGREE TO COOPERATE AND SHARE THE COSTS ON A PRO RATA BASIS (DETERMINED BY NUMBER
OF PARTICIPANTS IN THE RELEVANT WELFARE PLAN WHO ARE ACTIVE OR FORMER SPINCO OR
SUPPLIER EMPLOYEES) OF (I) COMMUNICATING WITH THE INSURANCE COMPANIES, HMOS AND
ALL OTHER PROVIDERS OR THIRD-PARTY ADMINISTRATORS WITH RESPECT TO THE BENEFITS
PROVIDED UNDER THE WELFARE PLANS, AND (II) COMMUNICATING WITH WELFARE PLAN
PARTICIPANTS, INCLUDING PROVIDING ANY SUMMARY OF MATERIAL MODIFICATIONS
NECESSARY UNDER ERISA.  SPINCO AND SUPPLIER ACKNOWLEDGE AND UNDERSTAND THAT THE
SUPPLIER WELFARE PLANS WILL BE “MULTIPLE EMPLOYER WELFARE ARRANGEMENTS” WITHIN
THE MEANING OF SECTION 3 (40) ERISA.


 


(B)           SUPPLIER, AS THE PRIMARY EMPLOYER UNDER THE WELFARE PLAN, HEREBY
AGREES TO RETAIN SOLE RESPONSIBILITY FOR (I) AMENDING THE PLAN FOR PURPOSES OF
MAINTAINING COMPLIANCE WITH THE PROVISIONS OF ERISA AND (II) CORRECTING ANY
FIDUCIARY VIOLATIONS WITH THE DOL.  SUPPLIER AND SPINCO SHALL SHARE A PRO RATA
PORTION (DETERMINED BY NUMBER OF PARTICIPANTS IN THE RELEVANT WELFARE PLAN WHO
ARE ACTIVE OR FORMER SPINCO OR SUPPLIER EMPLOYEES) OF THE COSTS AND EXPENSES
ASSOCIATED WITH EACH OF THE FOREGOING PROVISIONS (RELATING TO THE PERIOD AFTER
ADOPTION BY SUPPLIER WITH RESPECT TO SUPPLIER’S EMPLOYEES AND FORMER EMPLOYEES
WHO PARTICIPATE OR PARTICIPATED IN THE PLANS DUE TO THEIR EMPLOYMENT WITH
SUPPLIER), EXCEPT PARAGRAPH (II). THE COSTS OF PARAGRAPH (II) SHALL BE BORNE BY
SUPPLIER.


 


(C)           SPINCO HEREBY AGREES TO (I) WITHHOLD ALL EMPLOYEE CONTRIBUTIONS
AND MAKE ALL EMPLOYER CONTRIBUTIONS AS REQUIRED BY ANY APPLICABLE SUPPLIER
WELFARE PLAN, AND PAY SUCH CONTRIBUTIONS AS DIRECTED BY THE SUPPLIER AND (II)
NOTIFY THE SUPPLIER REGARDING ANY CHANGES OF STATUS OR TERMINATION OF EMPLOYMENT
BY ANY SPINCO EMPLOYEES, SPINCO FORMER EMPLOYEES OR BENEFICIARIES WHO ARE
PARTICIPANTS IN THE WELFARE PLANS, WITHIN THE MEANING OF SECTION 125 OF THE CODE
AND THE REGULATIONS THEREUNDER.


 


(D)           VENDOR CONTRACTS.


 

(I)            BEFORE THE DISTRIBUTION DATE, SUPPLIER SHALL TAKE SUCH STEPS AS
ARE NECESSARY UNDER EACH ASO CONTRACT, GROUP INSURANCE POLICY AND HMO AGREEMENT
IN EXISTENCE AS OF THE DATE OF THIS AGREEMENT TO PERMIT SPINCO TO PARTICIPATE IN
THE TERMS AND CONDITIONS OF SUCH ASO CONTRACT, GROUP INSURANCE POLICY OR HMO
AGREEMENT BEGINNING IMMEDIATELY AFTER THE DISTRIBUTION DATE.

 

7

--------------------------------------------------------------------------------


 

(II)           SUPPLIER SHALL DETERMINE, AND SHALL PROMPTLY NOTIFY SPINCO OF,
THE MANNER IN WHICH SPINCO’S PARTICIPATION IN THE TERMS AND CONDITIONS OF ASO
CONTRACTS, GROUP INSURANCE POLICIES AND HMO AGREEMENTS, AS SET FORTH ABOVE IS TO
BE EFFECTUATED.  SPINCO HEREBY AUTHORIZES SUPPLIER TO ACT ON ITS BEHALF TO
EXTEND TO SPINCO THE TERMS AND CONDITIONS OF THE ASO CONTRACTS, GROUP INSURANCE
POLICIES AND HMO AGREEMENTS DURING THE TRANSITION PERIOD.  SPINCO SHALL FULLY
COOPERATE WITH SUPPLIER IN SUCH EFFORTS.

 

(III)          SUPPLIER AND SPINCO SHALL USE THEIR REASONABLE BEST EFFORTS TO
CAUSE EACH OF THE INSURANCE COMPANIES, HMOS, PAID PROVIDER ORGANIZATIONS AND
THIRD-PARTY ADMINISTRATORS PROVIDING SERVICES AND BENEFITS UNDER THE SUPPLIER
WELFARE PLANS AND THE SPINCO WELFARE PLANS TO MAINTAIN THE PREMIUM AND/OR
ADMINISTRATIVE RATES, BASED ON THE AGGREGATE NUMBER OF PARTICIPANTS IN BOTH THE
SUPPLIER WELFARE PLANS, DURING THE TRANSITION PERIOD, AND THE SPINCO WELFARE
PLANS.

 

(IV)          FOR THE TRANSITION PERIOD, SPINCO SHALL BE RESPONSIBLE, SUBJECT TO
THE DIRECTION AND CONTROL OF SUPPLIER, FOR THE MANAGEMENT OF THE EXISTING
CONTRACTUAL AND OTHER ARRANGEMENTS PERTAINING TO THE ADMINISTRATION OF THE
SPINCO WELFARE PLANS.  IMMEDIATELY AFTER THE DISTRIBUTION DATE, SPINCO SHALL BE
RESPONSIBLE FOR THE MANAGEMENT AND CONTROL OF THE ASO CONTRACTS, GROUP INSURANCE
POLICIES AND HMO AGREEMENTS AND OTHER VENDOR CONTRACTS AND RELATIONSHIPS TO THE
EXTENT SUCH CONTRACTS, POLICIES AND AGREEMENTS APPLY TO THE SPINCO WELFARE
PLANS.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION
4.1(D)(IV) SHALL PERMIT SPINCO TO DIRECT ANY INSURANCE CARRIER, THIRD-PARTY
VENDOR OR CLAIMS ADMINISTRATOR WITH RESPECT TO ANY CONTRACTUAL ARRANGEMENT,
POLICY OR AGREEMENT UNDER ANY SUPPLIER WELFARE PLAN.

 


(E)           FOR THE PERIOD BEFORE THE DISTRIBUTION DATE AND FOR THE TRANSITION
PERIOD, SUPPLIER SHALL BE RESPONSIBLE FOR ADMINISTERING COMPLIANCE WITH THE
CONTINUATION COVERAGE REQUIREMENTS FOR “GROUP HEALTH PLANS” UNDER TITLE X OF
COBRA, AND THE PORTABILITY REQUIREMENTS UNDER HIPAA, WITH RESPECT TO ACTIVE
SPINCO EMPLOYEES, FORMER SPINCO EMPLOYEES AND THEIR BENEFICIARIES AND SHALL BE
RESPONSIBLE FOR FURNISHING ALL NECESSARY EMPLOYEE CHANGE NOTICES WITH RESPECT TO
THESE PERSONS IN ACCORDANCE WITH APPLICABLE SUPPLIER POLICIES AND PROCEDURES. 
FOLLOWING THE TIME PERIODS DESCRIBED IN THE PRECEDING SENTENCE, SPINCO SHALL BE
SOLELY RESPONSIBLE FOR ADMINISTERING COMPLIANCE WITH AND SATISFYING ANY
OUTSTANDING COBRA OR HIPAA OBLIGATION WITH RESPECT TO ACTIVE SPINCO EMPLOYEES,
FORMER SPINCO EMPLOYEES AND THEIR BENEFICIARIES.


 


(F)            IF SPINCO RECOVERS ANY AMOUNTS THROUGH SUBROGATION OR
REIMBURSEMENT FOR CLAIMS PAID BY SUPPLIER TO ACTIVE SPINCO EMPLOYEES, FORMER
SPINCO EMPLOYEES OR THEIR BENEFICIARIES, SPINCO SHALL PAY SUCH AMOUNTS TO
SUPPLIER.

 


4.2          ESTABLISHMENT OF WELFARE PLANS.  EFFECTIVE AS OF THE TRANSITION END
DATE, SPINCO SHALL TAKE ALL ACTIONS NECESSARY OR APPROPRIATE TO ESTABLISH THE
SPINCO WELFARE PLANS TO PROVIDE ACTIVE SPINCO EMPLOYEES (AND FORMER SPINCO
EMPLOYEES, IF APPLICABLE) THOSE BENEFITS IT DETERMINES IN ITS SOLE DISCRETION. 
SPINCO SHALL PROVIDE COVERAGE TO ACTIVE SPINCO EMPLOYEES (AND FORMER SPINCO
EMPLOYEES, IF APPLICABLE) UNDER SUCH SPINCO WELFARE PLANS WITHOUT THE NEED TO
UNDERGO A PHYSICAL EXAMINATION OR OTHERWISE PROVIDE EVIDENCE OF INSURABILITY,
WILL NOT IMPOSE PRE-EXISTING CONDITION EXCLUSIONS AND WILL RECOGNIZE AND
MAINTAIN ALL IRREVOCABLE ASSIGNMENTS


 

8

--------------------------------------------------------------------------------


 


AND ELECTIONS MADE BY ACTIVE SPINCO EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF
APPLICABLE) IN CONNECTION WITH ANY LIFE INSURANCE COVERAGE UNDER THE SUPPLIER
WELFARE PLANS.


 


4.3          VACATION AND SICK PAY LIABILITIES.  EFFECTIVE AS OF THE
DISTRIBUTION DATE, SPINCO SHALL ASSUME ALL LIABILITIES FOR VACATION, SICK LEAVE
AND OTHER PAID TIME OFF IN RESPECT OF ALL ACTIVE SPINCO EMPLOYEES (AND FORMER
SPINCO EMPLOYEES, IF APPLICABLE) AS OF THE DISTRIBUTION DATE.


 


4.4          MEDICAL SPENDING/DEPENDENT CARE ACCOUNTS.  AS SOON AS PRACTICABLE
AFTER THE TRANSITION END DATE, SUPPLIER SHALL REIMBURSE SPINCO FOR THE AGGREGATE
CONTRIBUTIONS TO SUCH ACCOUNTS WITHHELD BY SUPPLIER FROM ACTIVE SPINCO EMPLOYEES
(AND FORMER SPINCO EMPLOYEES, IF APPLICABLE) PRIOR TO THE DISTRIBUTION DATE TO
THE EXTENT THAT SUPPLIER DID NOT EXHAUST SUCH CONTRIBUTIONS BY PROVIDING
BENEFITS TO ACTIVE SPINCO EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF APPLICABLE)
PRIOR TO THE DISTRIBUTION DATE, OR IF BENEFITS PAID BY SUPPLIER TO ACTIVE SPINCO
EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF APPLICABLE) PRIOR TO THE DISTRIBUTION
DATE EXCEEDS THE CONTRIBUTIONS WITHHELD BY SUPPLIER FROM ACTIVE SPINCO EMPLOYEES
(AND FORMER SPINCO EMPLOYEES, IF APPLICABLE), SPINCO SHALL REIMBURSE SUPPLIER
FOR SUCH DIFFERENCE.


 


4.5          SEVERANCE.  THE PARTIES AGREE THAT, WITH RESPECT TO ACTIVE SPINCO
EMPLOYEES WHO, IN CONNECTION WITH THE DISTRIBUTION, CEASE TO BE EMPLOYEES OF
SUPPLIER AND BECOME EMPLOYEES OF SPINCO, SUCH CESSATION SHALL NOT BE DEEMED A
SEVERANCE OF EMPLOYMENT FOR PURPOSES OF ANY PLAN THAT PROVIDES FOR THE PAYMENT
OF SEVERANCE, SALARY CONTINUATION OR SIMILAR BENEFITS.  THE PARTIES SHALL TAKE
ALL SUCH ACTION, INCLUDING, BUT NOT LIMITED TO, AMENDING ANY PLAN TO GIVE EFFECT
TO THE PROVISIONS OF THIS SECTION.


 


4.6          WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION.  EFFECTIVE AS
OF THE DISTRIBUTION DATE, SPINCO SHALL ASSUME ALL LIABILITIES FOR ACTIVE SPINCO
EMPLOYEES AND FORMER SPINCO EMPLOYEES RELATED TO ANY AND ALL WORKERS’
COMPENSATION AND UNEMPLOYMENT COMPENSATION MATTERS UNDER ANY LAW OF ANY STATE,
TERRITORY, OR POSSESSION OF THE UNITED STATES OR THE DISTRICT OF COLUMBIA AND
SPINCO SHALL BE FULLY RESPONSIBLE FOR THE ADMINISTRATION OF ALL SUCH CLAIMS.  IF
SPINCO IS UNABLE TO ASSUME ANY OF SUCH LIABILITIES OR THE ADMINISTRATION OF ANY
SUCH CLAIM BECAUSE OF THE OPERATION OF APPLICABLE STATE LAW OR FOR ANY OTHER
REASON, SPINCO SHALL REIMBURSE SUPPLIER FOR ALL SUCH LIABILITIES.


 


4.7          HIPAA BUSINESS ASSOCIATE PROVISIONS.


 


(A)           DEFINITIONS.  FOR PURPOSES OF THIS SECTION 4.7, THE FOLLOWING
WORDS AND PHRASES SHALL HAVE THE MEANINGS SET FORTH BELOW.


 

(I)            “DESIGNATED RECORD SET” SHALL HAVE THE MEANING SET OUT IN ITS
DEFINITION AT 45 C.F.R. §164.501, AS SUCH PROVISION IS CURRENTLY DRAFTED AND AS
SUBSEQUENTLY AMENDED.

 

(II)           “RECORD” MEANS ANY ITEM, COLLECTION, OR GROUPING OF INFORMATION
THAT INCLUDES PROTECTED HEALTH INFORMATION AND IS MAINTAINED, COLLECTED, USED,
OR DISSEMINATED BY OR FOR SPINCO.

 

9

--------------------------------------------------------------------------------


 

(III)          “INDIVIDUALLY IDENTIFIABLE HEALTH INFORMATION” SHALL HAVE THE
MEANING SET OUT IN ITS DEFINITION AT 45 C.F.R. §164.501, AS SUCH PROVISION IS
CURRENTLY DRAFTED AND AS SUBSEQUENTLY AMENDED.

 

(IV)          “PRIVACY STANDARDS” SHALL MEAN THE STANDARDS FOR PRIVACY OF
INDIVIDUALLY IDENTIFIABLE HEALTH INFORMATION PROMULGATED UNDER HIPAA.

 

(V)           “PROTECTED HEALTH INFORMATION” OR (“PHI”) SHALL HAVE THE MEANING
SET OUT IN ITS DEFINITION AT 45 C.F.R. §164.501, AS SUCH PROVISION IS CURRENTLY
DRAFTED AND AS SUBSEQUENTLY AMENDED.

 


(B)           USE AND DISCLOSURE OF PHI.  SUPPLIER MAY USE AND DISCLOSE PHI
RECEIVED FROM SPINCO OR CREATED OR RECEIVED BY SUPPLIER ON BEHALF OF SPINCO
SOLELY AS PERMITTED OR REQUIRED BY THIS AGREEMENT OR AS OTHERWISE REQUIRED BY
LAW.  SUPPLIER SHALL NOT USE AND DISCLOSE PHI RECEIVED FROM SPINCO OR CREATED OR
RECEIVED BY SUPPLIER ON BEHALF OF SPINCO IN ANY MANNER THAT WOULD CONSTITUTE A
VIOLATION OF THE PRIVACY STANDARDS IF USED IN SUCH MANNER BY SPINCO.


 


(C)           SAFEGUARDS.  SUPPLIER AGREES THAT IT WILL USE COMMERCIALLY
REASONABLE EFFORTS TO SAFEGUARD PHI AND TO PREVENT USE OR DISCLOSURE OF PHI
OTHER THAN AS PROVIDED FOR UNDER THIS SECTION 4.7.


 


(D)           REPORTING OF DISCLOSURES OF PHI.  SUPPLIER SHALL REPORT TO SPINCO
ANY USE OR DISCLOSURE OF PHI IN VIOLATION OF THIS SECTION 4.7 OF WHICH IT
BECOMES AWARE.


 


(E)           AGREEMENTS WITH THIRD PARTIES.  SUPPLIER SHALL OBTAIN AGREEMENT
WITH ANY AGENT OR SUBCONTRACTOR THAT WILL HAVE ACCESS TO PHI THAT IS RECEIVED
FROM, OR CREATED OR RECEIVED BY SUPPLIER ON BEHALF OF SPINCO, TO BE BOUND BY THE
SAME RESTRICTIONS, TERMS, AND CONDITIONS THAT APPLY TO SUPPLIER PURSUANT TO THIS
SECTION 4.7 WITH RESPECT TO SUCH PHI.


 


(F)            ACCESS TO INFORMATION. WITHIN TWENTY-FIVE (25) DAYS OF RECEIPT OF
A REQUEST BY SPINCO FOR ACCESS TO PHI IN A DESIGNATED RECORD SET CONCERNING AN
INDIVIDUAL WHOSE PHI IS HELD BY SUPPLIER UNDER THIS AGREEMENT, SUPPLIER WILL
PROVIDE SUCH ACCESS TO AN INDIVIDUAL IN ACCORDANCE WITH 45 C.F.R. § 164.524.


 


(G)           AVAILABILITY OF PHI FOR AMENDMENT.  WITHIN FIFTY (50) DAYS OF
RECEIPT OF A REQUEST FROM SPINCO FOR THE AMENDMENT OF AN INDIVIDUAL’S PHI
CONTAINED IN A DESIGNATED RECORD SET, SUPPLIER AGREES TO MAKE ANY AMENDMENT TO
PHI IN A DESIGNATED RECORD SET THAT SPINCO DIRECTS OR AGREES TO PURSUANT TO 45
C.F.R. §164.526.


 


(H)           ACCOUNTING OF DISCLOSURES.  WITHIN FIFTY (50) DAYS OF RECEIPT OF A
NOTICE FROM SPINCO TO SUPPLIER STATING THAT SPINCO HAS RECEIVED A REQUEST FOR AN
ACCOUNTING OF DISCLOSURES OF PHI REGARDING AN INDIVIDUAL, SUPPLIER SHALL MAKE
AVAILABLE TO SPINCO SUCH INFORMATION AS IS IN SUPPLIER’S POSSESSION AND IS
REQUIRED FOR SPINCO TO MAKE THE ACCOUNTING UNDER 45 C.F.R. §164.528.  SUPPLIER
AGREES TO DOCUMENT SUCH DISCLOSURES OF PHI AND INFORMATION RELATED TO SUCH
DISCLOSURES AS WOULD BE REQUIRED FOR SPINCO TO RESPOND TO A REQUEST BY AN
INDIVIDUAL FOR AN ACCOUNTING OF DISCLOSURES OF PHI IN ACCORDANCE WITH 45 C.F.R.
§ 164.528.


 

10

--------------------------------------------------------------------------------


 


(I)            AVAILABILITY OF BOOKS AND RECORDS.  SUPPLIER AGREES TO MAKE ITS
INTERNAL POLICIES, PROCEDURES, PRACTICES, BOOKS, RECORDS AND AGREEMENTS RELATING
TO THE USE AND DISCLOSURE OF PHI RECEIVED FROM, OR CREATED OR RECEIVED BY
SUPPLIER ON BEHALF OF, SPINCO AVAILABLE TO THE SECRETARY OF THE DEPARTMENT OF
HEALTH AND HUMAN SERVICES (“SECRETARY”) FOR PURPOSES OF DETERMINING SPINCO’S
COMPLIANCE WITH THE PRIVACY STANDARDS, SUBJECT TO ATTORNEY-CLIENT AND OTHER
APPLICABLE LEGAL PRIVILEGES.


 


(J)            RETURN OF PHI UPON TERMINATION.  UPON TERMINATION OF THE
AGREEMENT FOR ANY REASON, SUPPLIER SHALL RETURN TO SPINCO ALL PHI RECEIVED FROM
SPINCO OR CREATED OR RECEIVED BY SUPPLIER ON BEHALF OF SPINCO AND WHICH SUPPLIER
STILL MAINTAINS IN ANY FORM.  PRIOR TO DOING SO, SUPPLIER FURTHER AGREES TO
RECOVER ANY PHI IN THE POSSESSION OF ITS SUBCONTRACTORS OR AGENTS.  SUPPLIER
SHALL NOT RETAIN ANY COPIES OF SUCH PHI.  IF IT IS NOT FEASIBLE TO RETURN SUCH
PHI AS DETERMINED BY SPINCO, SUPPLIER AGREES TO EXTEND ANY AND ALL PROTECTIONS,
LIMITATIONS, AND RESTRICTIONS IN THIS SECTION 4.7 TO SUPPLIER’S USE AND
DISCLOSURE OF ANY PHI RETAINED AFTER THE TERMINATION OF THE AGREEMENT, AND TO
LIMIT ANY FURTHER USES AND DISCLOSURES TO THE PURPOSE OR PURPOSES THAT MAKE THE
RETURN OF PHI INFEASIBLE.  IF IT IS NOT FEASIBLE FOR SUPPLIER TO OBTAIN FROM A
SUBCONTRACTOR OR AGENT ANY PHI IN THE POSSESSION OF THE SUBCONTRACTOR OR AGENT,
SUPPLIER WILL REQUIRE THE SUBCONTRACTOR AND/OR AGENT TO AGREE TO EXTEND ANY AND
ALL PROTECTIONS, LIMITATIONS, AND RESTRICTIONS IN THIS SECTION 4.7 TO THE
SUBCONTRACTORS’ AND/OR AGENTS’ USE AND DISCLOSURE OF ANY PHI RETAINED AFTER THE
TERMINATION OF THE AGREEMENT, AND TO LIMIT ANY FURTHER USES AND DISCLOSURES TO
THE PURPOSES THAT MAKE THE RETURN OF THE PHI INFEASIBLE.


 


(K)           TERMINATION.  PURSUANT TO 45 C.F.R. §164.504(E)(2)(III), SPINCO
MAY UPON TEN (10) DAYS NOTICE TERMINATE THE PROVISIONS OF ANY AGREEMENT THAT
RELATES TO THE ADMINISTRATION OF ANY WELFARE PLAN DETERMINED TO BE A HEALTH PLAN
UNDER THE PRIVACY STANDARDS IF SPINCO DETERMINES THAT SUPPLIER HAS BREACHED A
MATERIAL TERM OF THIS SECTION 4.7.  ALTERNATIVELY, SPINCO MAY (I) PROVIDE
SUPPLIER WITH 30 DAYS WRITTEN NOTICE OF THE EXISTENCE OF AN ALLEGED MATERIAL
BREACH; AND (II) AFFORD SUPPLIER AN OPPORTUNITY TO CURE SAID ALLEGED MATERIAL
BREACH TO SPINCO’S SATISFACTION WITHIN THE STATED TIME PERIOD.  FAILURE TO CURE
THE ALLEGED BREACH IS GROUNDS FOR IMMEDIATE TERMINATION OF THE PROVISIONS OF ANY
AGREEMENT THAT RELATES TO THE ADMINISTRATION OF ANY WELFARE PLAN DETERMINED TO
BE A HEALTH PLAN UNDER THE PRIVACY STANDARDS; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT SPINCO DETERMINES THAT SUCH TERMINATION IS NOT FEASIBLE, SUPPLIER
HEREBY ACKNOWLEDGES THAT SPINCO SHALL HAVE THE RIGHT TO REPORT THE BREACH TO THE
SECRETARY, NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT TO THE
CONTRARY.  SPINCO RESERVES THE RIGHT TO CURE ANY BREACH BY SUPPLIER OF ANY
PROVISION OF THIS SECTION 4.7; PROVIDED, HOWEVER, THAT SPINCO RETAINS ITS RIGHT
TO TERMINATE RELEVANT PROVISION OF AN AGREEMENT AS PROVIDED UNDER THIS
SECTION 4.7(K) AND ITS RIGHT TO SEEK RELATED REMEDIES, EVEN IF SPINCO IS ABLE TO
CURE THE BREACH.


 


(L)            SPINCO’S OBLIGATIONS.  SPINCO SHALL NOTIFY SUPPLIER OF ANY
LIMITATION(S) IN ITS NOTICE OF PRIVACY PRACTICES, TO THE EXTENT THAT SUCH
LIMITATION MAY AFFECT SUPPLIER’S USE OR DISCLOSURE OF PHI.  SPINCO ALSO SHALL
NOTIFY SUPPLIER OF ANY CHANGES IN, OR REVOCATION OF, PERMISSION BY AN INDIVIDUAL
TO USE OR DISCLOSE PHI, TO THE EXTENT THAT SUCH CHANGES MAY AFFECT SUPPLIER’S
USE OR DISCLOSURE OF PHI.  SPINCO ALSO SHALL NOTIFY SUPPLIER OF ANY RESTRICTION
TO THE USE OR DISCLOSURE OF PHI THAT SPINCO HAS AGREED TO IN ACCORDANCE WITH 45
C.F.R. § 164.522, TO THE EXTENT THAT SUCH RESTRICTION MAY AFFECT SUPPLIER’S USE
OR DISCLOSURE OF PHI.


 

11

--------------------------------------------------------------------------------


 


(M)          MANAGEMENT AND ADMINISTRATION.  EXCEPT AS OTHERWISE LIMITED IN THIS
AGREEMENT, SUPPLIER MAY USE PHI FOR THE PROPER MANAGEMENT AND ADMINISTRATION OF
THE SPINCO HEALTH PLAN OR TO CARRY OUT THE LEGAL RESPONSIBILITIES OF SUPPLIER. 
EXCEPT AS OTHERWISE LIMITED IN THIS AGREEMENT, SUPPLIER MAY DISCLOSE PHI FOR THE
PROPER MANAGEMENT AND ADMINISTRATION OF THE SPINCO HEALTH PLAN, PROVIDED THAT
DISCLOSURES ARE REQUIRED BY LAW, OR SUPPLIER OBTAINS REASONABLE ASSURANCES FROM
THE PERSON TO WHOM THE INFORMATION IS DISCLOSED THAT IT WILL REMAIN CONFIDENTIAL
AND USED OR FURTHER DISCLOSED ONLY AS REQUIRED BY LAW OR FOR THE PURPOSES FOR
WHICH IT WAS DISCLOSED TO THE PERSON.  THE PERSON ALSO MUST AGREE TO NOTIFY
SUPPLIER OF ANY INSTANCES OF WHICH IT IS AWARE IN WHICH THE CONFIDENTIALITY OF
THE INFORMATION HAS BEEN BREACHED.


 


(N)           AMENDMENT.  THE PARTIES AGREE TO TAKE SUCH ACTION AS IS NECESSARY
TO AMEND THIS SECTION 4.7 FROM TIME TO TIME AS IS NECESSARY FOR SPINCO TO COMPLY
WITH THE REQUIREMENTS OF THE PRIVACY STANDARDS.


 


ARTICLE V
EXECUTIVE COMPENSATION PROGRAMS


 


5.1          SUPPLIER NON-QUALIFIED PLAN.


 


(A)           ALL ACTIVE SPINCO EMPLOYEES SHALL CEASE TO BE ELIGIBLE TO
PARTICIPATE IN THE SUPPLIER NON-QUALIFIED PLAN AS OF THE DISTRIBUTION DATE.


 


(B)           EFFECTIVE AS OF THE DISTRIBUTION DATE, (I) SPINCO SHALL ASSUME ALL
LIABILITIES IN CONNECTION WITH THE SUPPLIER NON-QUALIFIED PLAN FOR ACTIVE SPINCO
EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF APPLICABLE) AND SUPPLIER SHALL HAVE
NO RESPONSIBILITY WITH RESPECT TO SUCH LIABILITIES, (II) TO THE EXTENT THOSE
LIABILITIES ARE FUNDED BY A RABBI TRUST, THE ASSETS RELATING TO ACTIVE SPINCO
EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF APPLICABLE), SHALL BE TRANSFERRED TO
SPINCO OR A RABBI TRUST DESIGNATED BY SPINCO AS SOON AS PRACTICABLE FOLLOWING
THE DISTRIBUTION DATE, (III) SPINCO SHALL ESTABLISH A NON-QUALIFIED DEFERRED
COMPENSATION PLAN ON SUCH TERMS AS IT DETERMINES IN ITS SOLE DISCRETION (“SPINCO
NON-QUALIFIED PLAN”), AND (IV) AS APPLICABLE, ALL SERVICE RECOGNIZED UNDER THE
SUPPLIER NON-QUALIFIED PLAN (FOR PERIODS IMMEDIATELY BEFORE THE DISTRIBUTION
DATE) SHALL, AS OF IMMEDIATELY AFTER THE DISTRIBUTION DATE, BE RECOGNIZED AND
TAKEN INTO ACCOUNT UNDER THE SPINCO NON-QUALIFIED PLAN.


 


5.2          BONUS PLANS.  SPINCO SHALL ASSUME ALL LIABILITIES FOR OR RELATED TO
ACTIVE SPINCO EMPLOYEES (AND FORMER SPINCO EMPLOYEES, IF APPLICABLE) PAYABLE
UNDER ANY BONUS PLAN SPONSORED OR MAINTAINED BY SPINCO OR SUPPLIER WITH RESPECT
TO THE PERIOD PRIOR TO THE DISTRIBUTION DATE; PROVIDED, HOWEVER, THAT SUPPLIER
AND SPINCO MAY JOINTLY MAKE SUCH ADJUSTMENTS TO THE FINANCIAL GOALS, TARGETS,
PAYMENTS AND FORMS OF PAYMENT AS THEY DEEM APPROPRIATE TO REFLECT THE
DISTRIBUTION.  AS OF THE DISTRIBUTION DATE, SPINCO MAY ESTABLISH A BONUS PLAN
COVERING SUCH OF ITS ACTIVE SPINCO EMPLOYEES AS IT IN ITS SOLE DISCRETION DEEMS
APPROPRIATE.


 

12

--------------------------------------------------------------------------------


 


ARTICLE VI
STOCK INCENTIVE PLANS


 


6.1          STOCK OPTION AWARDS.


 


(A)           EFFECTIVE AS OF THE DISTRIBUTION DATE, SPINCO SHALL ESTABLISH AN
EQUITY-BASED INCENTIVE PLAN FOR THE BENEFIT OF SPINCO’S EMPLOYEES, CONSULTANTS
AND DIRECTORS (“SPINCO STOCK INCENTIVE PLAN”), WITH SUCH TERMS AS SPINCO
DETERMINES, IN ITS SOLE DISCRETION.


 


(B)           EXCEPT AS PROVIDED IN SECTION 6.1(C) FOR KEY RECIPIENTS AND
SECTION 6.1(D) FOR DIRECTOR RECIPIENTS, EMPLOYEES AND CONSULTANTS WHO HAVE
RECEIVED UNEXERCISED OPTIONS (WHETHER VESTED OR UNVESTED) TO PURCHASE SUPPLIER
COMMON STOCK (“SUPPLIER OPTIONS”) UNDER THE SUPPLIER STOCK INCENTIVE PLANS
BEFORE THE DISTRIBUTION DATE, AND WHO BECOME EMPLOYEES OR CONSULTANTS OF SPINCO
ON THE DISTRIBUTION DATE, WILL HAVE EACH OF THEIR UNEXERCISED SUPPLIER OPTIONS
CONVERTED INTO OPTIONS TO PURCHASE SPINCO COMMON STOCK (“SPINCO OPTIONS”) UNDER
THE SPINCO STOCK INCENTIVE PLAN AS OF THE DISTRIBUTION DATE, SUBJECT TO THE
FOLLOWING TERMS AND CONDITIONS:


 

(I)            THE TERMS OF THE CONVERSION DESCRIBED IN THIS SECTION WILL BE
DETERMINED BY REFERENCE TO, AND IN CONSIDERATION OF, THE RATIO OF THE  MARKET
PRICE OF SUPPLIER COMMON STOCK AND SPINCO COMMON STOCK IMMEDIATELY BEFORE OR
AFTER THE DISTRIBUTION.  THE CONVERSION WILL PRESERVE THE THEN INTRINSIC VALUE
OF THE EXISTING SUPPLIER OPTIONS.  FOLLOWING THE CONVERSION CONTEMPLATED BY THIS
SECTION, THE AGGREGATE MARKET VALUE OF THE SPINCO COMMON STOCK PURCHASABLE UNDER
THE SPINCO OPTIONS IMMEDIATELY AFTER THE DISTRIBUTION WILL BE APPROXIMATELY
EQUAL TO THE AGGREGATE MARKET VALUE OF THE SUPPLIER COMMON STOCK THAT WAS
PURCHASABLE UNDER THE SUPPLIER OPTIONS IMMEDIATELY BEFORE THE DISTRIBUTION, WITH
THE AGGREGATE EXERCISE PRICE OF THE SPINCO OPTIONS BEING THE SAME AS THE
SUPPLIER OPTIONS (EXCEPT TO THE EXTENT THE NUMBER OF SHARES PURCHASABLE IS
ROUNDED DOWN TO THE NEAREST WHOLE SHARE).

 

(II)           THE TERM, VESTING AND OTHER TERMS OF THE SPINCO OPTIONS WILL BE
THE SAME AS THE TERMS OF THE CURRENT SUPPLIER OPTIONS; NOTWITHSTANDING ANY
CONTRARY PROVISION OF THE SPINCO STOCK INCENTIVE PLAN.

 


(C)           EACH KEY RECIPIENT OF SUPPLIER OPTIONS UNDER THE SUPPLIER STOCK
INCENTIVE PLANS BEFORE THE DISTRIBUTION DATE WHO BECOMES AN EMPLOYEE OR
CONSULTANT OF SPINCO ON THE DISTRIBUTION DATE, WILL, HAVE 30% OF HIS OR HER
UNEXERCISED VESTED SUPPLIER OPTIONS CONVERTED INTO SPINCO OPTIONS UNDER THE
SPINCO STOCK INCENTIVE PLAN AS OF THE DISTRIBUTION DATE.  THE REMAINING 70% OF
HIS OR HER VESTED, UNEXERCISED SUPPLIER OPTIONS SHALL REMAIN UNDER THE TERMS OF
THE SUPPLIER STOCK INCENTIVE PLAN (“KEY SUPPLIER OPTIONS”).  UNVESTED SUPPLIER
OPTIONS HELD BY KEY RECIPIENTS (OTHER THAN THE DESIGNATED KEY RECIPIENT
IDENTIFIED ON SCHEDULE I) WILL BE CONVERTED INTO SPINCO OPTIONS IN ACCORDANCE
WITH SECTION 6.1(B).  UNVESTED SUPPLIER OPTIONS HELD BY THE DESIGNATED KEY
RECIPIENT IDENTIFIED ON SCHEDULE I WILL REMAIN UNDER THE TERMS OF THE SUPPLIER
STOCK INCENTIVE PLAN AS UNVESTED KEY SUPPLIER OPTIONS.  SUPPLIER WILL ADMINISTER
THE APPLICABLE SUPPLIER STOCK INCENTIVE PLAN TO PROVIDE THAT THE HOLDERS OF THE
KEY SUPPLIER OPTIONS WILL NOT BE TREATED AS TERMINATING EMPLOYMENT OR SERVICE
WITH SUPPLIER DUE TO THE DISTRIBUTION, SOLELY FOR PURPOSES OF DETERMINING THE
TERMS APPLICABLE TO THE KEY SUPPLIER


 

13

--------------------------------------------------------------------------------


 


OPTIONS AFTER THE DISTRIBUTION DATE.  THE TERM, VESTING AND OTHER TERMS OF THE
SPINCO OPTIONS WILL BE THE SAME AS THE TERMS OF THE CURRENT SUPPLIER OPTIONS. 
THE VALUATION AND DETERMINATION OF THE NUMBER OF SPINCO OPTIONS AND SUPPLIER
OPTIONS WILL BE MADE IN THE SAME MANNER AS DESCRIBED IN SECTION 6.1(B)(I).


 


(D)           EACH RECIPIENT OF SUPPLIER OPTIONS WHO IS A DIRECTOR OF SUPPLIER
(“DIRECTOR RECIPIENT”) BEFORE THE DISTRIBUTION DATE WILL HAVE 30% OF HIS OR HER
UNEXERCISED SUPPLIER OPTIONS CONVERTED INTO SPINCO OPTIONS UNDER THE SPINCO
STOCK INCENTIVE PLAN AS OF THE DISTRIBUTION DATE.  THE REMAINING 70% OF HIS OR
HER UNEXERCISED SUPPLIER OPTIONS SHALL REMAIN UNDER THE TERMS OF THE SUPPLIER
STOCK INCENTIVE PLAN (“DIRECTOR SUPPLIER OPTIONS”).  SUPPLIER WILL ADMINISTER
THE APPLICABLE SUPPLIER STOCK PLAN TO PROVIDE THAT THE HOLDERS OF THE DIRECTOR
SUPPLIER OPTIONS WHO DO NOT REMAIN AS DIRECTORS OF SUPPLIER AFTER THE
DISTRIBUTION WILL NOT BE TREATED AS TERMINATING SERVICE FROM SUPPLIER DUE TO THE
DISTRIBUTION, SOLELY FOR PURPOSES OF DETERMINING THE TERMS APPLICABLE TO THE
DIRECTOR SUPPLIER OPTIONS AFTER THE DISTRIBUTION DATE.  THE TERM, VESTING AND
OTHER TERMS OF THE SPINCO OPTIONS WILL BE THE SAME AS THE TERMS OF THE CURRENT
SUPPLIER OPTIONS.  THE VALUATION AND DETERMINATION OF THE NUMBER OF SPINCO
OPTIONS AND SUPPLIER OPTIONS WILL BE MADE IN THE SAME MANNER AS DESCRIBED IN
SECTION 6.1(B)(I).


 


(E)           SPINCO SHALL MAKE SUCH ADDITIONAL AWARDS UNDER THE SPINCO STOCK
INCENTIVE PLAN TO ACTIVE SPINCO EMPLOYEES, CONSULTANTS AND DIRECTORS AS IT IN
ITS SOLE DISCRETION DEEMS APPROPRIATE.


 


6.2          EMPLOYEE STOCK PURCHASE PLAN.


 


(A)           EFFECTIVE AS OF THE DISTRIBUTION DATE, SPINCO SHALL ESTABLISH AN
EMPLOYEE STOCK PURCHASE PLAN (THE “SPINCO ESPP”) THAT WILL PROVIDE BENEFITS THAT
ARE SIMILAR TO THOSE PROVIDED UNDER THE SUPPLIER EMPLOYEE STOCK PURCHASE PLAN
(THE “SUPPLIER ESPP”) IMMEDIATELY BEFORE THE DISTRIBUTION DATE.


 


(B)           EFFECTIVE AS OF THE DISTRIBUTION DATE, SUPPLIER SHALL AMEND THE
SUPPLIER ESPP TO PROVIDE THAT ANY AMOUNTS CONTRIBUTED BY ACTIVE SPINCO EMPLOYEES
TO THE SUPPLIER ESPP SHALL BE TRANSFERRED TO SPINCO AND SHALL BE APPLIED TO THE
PURCHASE OF SPINCO COMMON STOCK UNDER THE SPINCO ESPP.  THE RIGHTS TO PURCHASE
SUPPLIER COMMON STOCK, WHICH HAVE BEEN EARNED UNDER THE SUPPLIER ESPP SHALL BE
CONVERTED, IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN SECTION 6.1(B) AND
APPLICABLE LAW, INTO RIGHTS TO PURCHASE SPINCO COMMON STOCK UNDER THE SPINCO
ESPP EFFECTIVE AS OF THE CLOSING DATE.  THE INITIAL “PURCHASE PERIOD” UNDER THE
SPINCO ESPP WILL END ON THE SAME DATE THAT SUCH PERIOD IS SCHEDULED TO END UNDER
THE SUPPLIER ESPP.  ADDITIONAL PURCHASE PERIODS UNDER THE SPINCO ESPP WILL BE
SUBJECT TO THE TERMS AND CONDITIONS DETERMINED BY SPINCO IN ITS SOLE DISCRETION.


 


ARTICLE VII
FOREIGN PLANS


 


7.1          FOREIGN RETIREMENT PLANS.  SUPPLIER AND SPINCO SHALL USE THEIR
REASONABLE BEST EFFORTS SO THAT, AS SOON AS PRACTICABLE AFTER THE DISTRIBUTION
DATE, ALL SUPPLIER FOREIGN PLANS WHICH PROVIDE RETIREMENT BENEFITS SOLELY TO
ACTIVE SPINCO EMPLOYEES AND FORMER SPINCO EMPLOYEES SHALL BE ASSUMED BY SPINCO
TOGETHER WITH ALL RELATED ASSETS AND LIABILITIES AND NEITHER


 

14

--------------------------------------------------------------------------------


 


SUPPLIER NOR ANY SUPPLIER GROUP PLAN SHALL RETAIN ANY LIABILITY WITH RESPECT TO
SUCH FOREIGN PLANS.


 


7.2          FOREIGN WELFARE PLANS.  SUPPLIER AND SPINCO SHALL USE THEIR
REASONABLE BEST EFFORTS, EFFECTIVE AS OF THE DISTRIBUTION DATE, AND TO THE
EXTENT ALLOWED UNDER FOREIGN LAWS, TO HANDLE THE FOREIGN PLANS WHICH PROVIDE
WELFARE BENEFITS IN A MANNER WHICH MIRRORS THE APPROACH OUTLINED IN THIS
AGREEMENT FOR THE VARIOUS EMPLOYEE BENEFIT PLANS.


 


ARTICLE VIII
ACCOUNTING


 


8.1          PAYMENT OF AND ACCOUNTING TREATMENT FOR EXPENSES.


 


(A)           EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, ALL EXPENSES
(AND THE ACCOUNTING TREATMENT RELATED TO SUCH EXPENSES) RELATED TO LIABILITIES
THROUGH THE DISTRIBUTION DATE REGARDING MATTERS ADDRESSED IN THIS AGREEMENT
SHALL BE HANDLED AND ADMINISTERED IN THE ORDINARY COURSE BY SUPPLIER AND SPINCO
IN ACCORDANCE WITH PAST SUPPLIER ACCOUNTING AND FINANCIAL PRACTICES AND
PROCEDURES PERTAINING TO SUCH MATTERS.  TO THE EXTENT SUCH EXPENSES ARE UNPAID
AS OF THE DISTRIBUTION DATE THAT PERTAIN TO ACTIVE SPINCO EMPLOYEES OR FORMER
SPINCO EMPLOYEES, SPINCO SHALL BE SOLELY RESPONSIBLE FOR SUCH PAYMENT, WITHOUT
REGARD TO ANY ACCOUNTING TREATMENT TO BE ACCORDED SUCH EXPENSE BY SUPPLIER OR
SPINCO ON THEIR RESPECTIVE BOOKS AND RECORDS.  THE ACCOUNTING TREATMENT TO BE
ACCORDED ALL SUCH EXPENSES, WHETHER SUCH EXPENSES ARE PAID BY SUPPLIER OR
SPINCO, SHALL BE DETERMINED BY SUPPLIER.


 


(B)           SPINCO SHALL ASSUME ANY BALANCE SHEET LIABILITY FOR ANY
LIABILITIES ASSUMED BY IT UNDER THIS AGREEMENT AS OF THE DISTRIBUTION DATE OR
THEREAFTER, WITH RESPECT TO ANY ACTIVE SPINCO EMPLOYEE OR FORMER SPINCO
EMPLOYEES.  THE DETERMINATION OF ANY BALANCE SHEET LIABILITY AS OF THE CLOSE OF
BUSINESS ON THE DISTRIBUTION DATE SHALL BE DETERMINED BY SUPPLIER CONSISTENT
WITH PAST ACCOUNTING PRACTICES, CONSISTENTLY APPLIED.


 


8.2          ACCOUNTING ADJUSTMENTS.  BEFORE THE DISTRIBUTION DATE, SPINCO WILL
HAVE ESTABLISHED ON ITS BOOKS FOR FINANCIAL ACCOUNTING PURPOSES LIABILITIES AND
RESERVES FOR DEFERRED COMPENSATION, WELFARE AND OTHER EMPLOYEE BENEFIT PLAN
OBLIGATIONS THAT WILL BE RETAINED OR ASSUMED BY SPINCO UNDER THIS AGREEMENT, AND
SUPPLIER WILL HAVE ADJUSTED THE LIABILITIES AND RESERVES ON ITS BOOKS FOR
FINANCIAL ACCOUNTING PURPOSES TO TAKE INTO ACCOUNT SPINCO’S ASSUMPTION OR
RETENTION OF LIABILITIES UNDER THIS AGREEMENT.  THE INITIAL ADJUSTMENTS AS OF
THE DISTRIBUTION DATE WILL BE MADE ON AN ESTIMATED BASIS.  AFTER THE PARTIES
HAVE FINALLY CALCULATED THE ACTUAL LIABILITIES UNDER THIS AGREEMENT, EACH PARTY
SHALL APPROPRIATELY ADJUST ITS LIABILITIES AND RESERVES TO REFLECT THE AMOUNT OF
THE LIABILITIES AND RESERVES THAT ARE PROPERLY ALLOCABLE TO THAT PARTY.


 

15

--------------------------------------------------------------------------------


 


ARTICLE IX
AUDITS; INFORMATION SHARING


 


9.1          AUDITS.


 


(A)           EACH OF SUPPLIER AND SPINCO, AND THEIR DULY AUTHORIZED
REPRESENTATIVES, SHALL HAVE THE RIGHT TO CONDUCT AUDITS AT ANY TIME UPON
REASONABLE PRIOR NOTICE, AT THEIR OWN EXPENSE, WITH RESPECT TO ALL INFORMATION
PROVIDED TO IT OR TO ANY PLAN TRUSTEE, RECORDKEEPER OR THIRD-PARTY ADMINISTRATOR
BY THE OTHER PARTY.  THE PARTY CONDUCTING THE AUDIT SHALL HAVE THE SOLE
DISCRETION TO DETERMINE THE PROCEDURES AND GUIDELINES FOR CONDUCTING AUDITS AND
THE SELECTION OF AUDIT REPRESENTATIVES UNDER THIS SECTION.  THE AUDITING PARTY
SHALL HAVE THE RIGHT TO MAKE COPIES OF ANY RECORDS AT ITS EXPENSE.  THE PARTY
BEING AUDITED SHALL PROVIDE THE AUDITING PARTY’S REPRESENTATIVES WITH REASONABLE
ACCESS DURING NORMAL BUSINESS HOURS TO ITS OPERATIONS, COMPUTER SYSTEMS AND
PAPER AND ELECTRONIC FILES, AND PROVIDE WORKSPACE TO ITS REPRESENTATIVES.  AFTER
ANY AUDIT IS COMPLETED, THE PARTY BEING AUDITED SHALL HAVE THE RIGHT TO REVIEW A
DRAFT OF THE AUDIT FINDINGS AND TO COMMENT ON THOSE FINDINGS IN WRITING WITHIN
TEN BUSINESS DAYS AFTER RECEIVING SUCH DRAFT.


 


(B)           THE AUDITING PARTY’S AUDIT RIGHTS UNDER THIS SECTION SHALL INCLUDE
THE RIGHT TO AUDIT, OR PARTICIPATE IN AN AUDIT FACILITATED BY THE PARTY BEING
AUDITED, OF ANY SUBSIDIARIES AND AFFILIATES OF THE PARTY BEING AUDITED AND OF
ANY BENEFIT PROVIDERS AND THIRD PARTIES WITH WHOM THE PARTY BEING AUDITED HAS A
RELATIONSHIP, OR AGENTS OF SUCH PARTY, TO THE EXTENT ANY SUCH PERSONS ARE
AFFECTED BY OR ADDRESSED IN THIS AGREEMENT.  THE PARTY BEING AUDITED SHALL, UPON
WRITTEN REQUEST FROM THE AUDITING PARTY, PROVIDE AN INDIVIDUAL (AT THE AUDITING
PARTY’S EXPENSE) TO SUPERVISE ANY AUDIT OF ANY SUCH BENEFIT PROVIDER OR
THIRD-PARTY.  THE AUDITING PARTY SHALL BE RESPONSIBLE FOR SUPPLYING, AT ITS
EXPENSE, ADDITIONAL PERSONNEL SUFFICIENT TO COMPLETE THE AUDIT IN A REASONABLY
TIMELY MANNER.


 


9.2          SHARING OF PARTICIPANT INFORMATION.  SUBJECT TO ANY LIMITATIONS
EXPRESSLY PROVIDED FOR HEREIN, SUPPLIER AND SPINCO SHALL SHARE, SUPPLIER SHALL
CAUSE EACH APPLICABLE AFFILIATE OF SUPPLIER TO SHARE, AND SPINCO SHALL CAUSE
EACH APPLICABLE AFFILIATE OF SPINCO TO SHARE, WITH EACH OTHER AND THEIR
RESPECTIVE AGENTS AND VENDORS (WITHOUT OBTAINING RELEASES) ALL PARTICIPANT
INFORMATION NECESSARY FOR THE EFFICIENT AND ACCURATE ADMINISTRATION OF EACH OF
THE SUPPLIER PLANS AND THE SPINCO PLANS.  SUPPLIER AND SPINCO AND THEIR
RESPECTIVE AUTHORIZED AGENTS SHALL, SUBJECT TO APPLICABLE LAWS ON
CONFIDENTIALITY, BE GIVEN REASONABLE AND TIMELY ACCESS TO, AND MAY MAKE COPIES
OF, ALL INFORMATION RELATING TO THE SUBJECTS OF THIS AGREEMENT IN THE CUSTODY OF
THE OTHER PARTY, TO THE EXTENT NECESSARY FOR SUCH ADMINISTRATION.


 


ARTICLE X
GENERAL


 


10.1        NOTICES.  ALL NOTICES, REQUESTS, CLAIMS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE (AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN OR MADE UPON RECEIPT) BY DELIVERY BY HAND, BY REPUTABLE
OVERNIGHT COURIER SERVICE, BY FACSIMILE


 

16

--------------------------------------------------------------------------------


 


TRANSMISSION, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN
RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES AT THE ADDRESSES LISTED BELOW:


 

if to Supplier, to:                   Pharmacopeia, Inc.

9685 Scranton Road

San Diego, CA

Attn.:      Vice President, Human Resources

Fax:         (858) 799-5100

 

if to Spinco, to:                     Pharmacopeia Drug Discovery, Inc.

3000 Eastpark Blvd.

Cranbury, NJ 08512

Attn:       Executive Vice President, Human Resources

Fax:         (609) 452-3671

 

or to such other address as any Party may, from time to time, designate in a
written notice given in accordance with this Section.  Notice given by hand
shall be deemed delivered when received by the recipient.  Notice given by mail
as set out above shall be deemed delivered five calendar days after the date the
same is mailed.  Notice given by reputable overnight courier shall be deemed
delivered on the next following business day after the same is sent.  Notice
given by facsimile transmission shall be deemed delivered on the day of
transmission provided telephone confirmation of receipt is obtained promptly
after completion of transmission.

 


10.2        AMENDMENT AND WAIVER.  THIS AGREEMENT MAY NOT BE ALTERED OR AMENDED,
NOR MAY RIGHTS HEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING EXECUTED
BY THE PARTY OR PARTIES TO BE CHARGED WITH SUCH AMENDMENT OR WAIVER.  NO WAIVER
OF ANY TERM, PROVISION OR CONDITION OF OR FAILURE TO EXERCISE OR DELAY IN
EXERCISING ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH TERM, PROVISION, CONDITION, RIGHT OR REMEDY OR AS A WAIVER OF
ANY OTHER TERM, PROVISION OR CONDITION OF THIS AGREEMENT.


 


10.3        ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN
ADDRESSED, SUPERSEDING ALL NEGOTIATIONS, PRIOR DISCUSSIONS AND PRIOR AGREEMENTS
AND UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER.


 


10.4        PARTIES IN INTEREST.  NEITHER OF THE PARTIES MAY ASSIGN ITS RIGHTS
OR DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED).  THIS AGREEMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT
OF, THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


10.5        NO THIRD-PARTY BENEFICIARIES; NO TERMINATION OF EMPLOYMENT.  NO
PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED TO CREATE ANY RIGHT, OR
ACCELERATE ENTITLEMENT, TO ANY COMPENSATION OR BENEFIT WHATSOEVER ON THE PART OF
ANY ACTIVE SPINCO EMPLOYEE OR FORMER SPINCO EMPLOYEE UNDER ANY SUPPLIER PLAN OR
SPINCO PLAN OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
NEITHER THE DISTRIBUTION NOR THE TERMINATION OF THE CONTROLLED GROUP STATUS OF A
AFFILIATE OF SPINCO SHALL CAUSE ANY EMPLOYEE TO BE DEEMED TO HAVE INCURRED A


 

17

--------------------------------------------------------------------------------


 


TERMINATION OF EMPLOYMENT THAT BY ITSELF ENTITLES SUCH INDIVIDUAL TO THE
COMMENCEMENT OF BENEFITS UNDER ANY OF THE SUPPLIER PLANS, ANY OF THE SPINCO
PLANS, OR ANY INDIVIDUAL AGREEMENTS.


 


10.6        RIGHT TO AMEND OR TERMINATE ANY PLANS.  NOTHING IN THIS AGREEMENT
OTHER THAN THOSE PROVISIONS SPECIFICALLY SET FORTH IN THIS AGREEMENT TO THE
CONTRARY SHALL PRECLUDE SPINCO OR SUPPLIER, AT ANY TIME AFTER THE DISTRIBUTION
DATE, FROM AMENDING, MERGING, MODIFYING, TERMINATING, ELIMINATING, REDUCING, OR
OTHERWISE ALTERING IN ANY RESPECT ANY SPINCO PLAN OR SUPPLIER PLAN,
RESPECTIVELY, ANY BENEFIT UNDER ANY PLAN OR ANY TRUST, INSURANCE POLICY OR
FUNDING VEHICLE RELATED TO ANY SPINCO PLAN OR SUPPLIER PLAN.


 


10.7        EFFECT IF DISTRIBUTION DOES NOT OCCUR.  IF THE DISTRIBUTION DOES NOT
OCCUR, THEN ALL ACTIONS AND EVENTS THAT ARE, UNDER THIS AGREEMENT, TO BE TAKEN
OR OCCUR EFFECTIVE AS OF THE DISTRIBUTION DATE, IMMEDIATELY AFTER THE
DISTRIBUTION DATE, OR OTHERWISE IN CONNECTION WITH THE DISTRIBUTION, SHALL NOT
BE TAKEN OR OCCUR EXCEPT TO THE EXTENT SPECIFICALLY AGREED TO IN WRITING BY
SPINCO AND SUPPLIER.


 


10.8        RELATIONSHIP OF PARTIES.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR CONSTRUED BY THE PARTIES OR ANY THIRD PARTY AS CREATING THE RELATIONSHIP OF
PRINCIPAL AND AGENT, OR A PARTNERSHIP OR JOINT VENTURE BETWEEN THE PARTIES, IT
BEING UNDERSTOOD AND AGREED THAT NO PROVISION CONTAINED IN THIS AGREEMENT, AND
NO ACT OF THE PARTIES, SHALL BE DEEMED TO CREATE ANY RELATIONSHIP BETWEEN THE
PARTIES OTHER THAN THE RELATIONSHIP SET FORTH IN THIS AGREEMENT.


 


10.9        AFFILIATES.  EACH OF SUPPLIER AND SPINCO SHALL CAUSE TO BE
PERFORMED, AND HEREBY GUARANTEES THE PERFORMANCE OF, ALL ACTIONS, AGREEMENTS AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT TO BE PERFORMED BY AFFILIATES OF
SUPPLIER OR AFFILIATES OF SPINCO, RESPECTIVELY, WHERE RELEVANT.


 


10.10      FURTHER ASSURANCES AND CONSENTS   IN ADDITION TO THE ACTIONS
SPECIFICALLY PROVIDED FOR ELSEWHERE IN THIS AGREEMENT, EACH OF THE PARTIES WILL
USE ITS REASONABLE BEST EFFORTS TO (A) EXECUTE AND DELIVER SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS ANY OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO EFFECTUATE THE PURPOSES OF THIS AGREEMENT AND TO
CARRY OUT THE TERMS OF THIS AGREEMENT AND (B) TAKE, OR CAUSE TO BE TAKEN, ALL
ACTIONS, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS, REASONABLY NECESSARY,
PROPER OR ADVISABLE UNDER APPLICABLE LAWS, REGULATIONS AND AGREEMENTS OR
OTHERWISE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, USING ITS REASONABLE BEST EFFORTS TO
OBTAIN ANY CONSENTS AND APPROVALS AND TO MAKE ANY FILINGS AND APPLICATIONS
NECESSARY OR DESIRABLE IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT; PROVIDED THAT NO PARTY SHALL BE OBLIGATED TO PAY ANY
CONSIDERATION THEREFOR (EXCEPT FOR FILING FEES AND OTHER SIMILAR CHARGES) TO ANY
THIRD-PARTY FROM WHOM SUCH CONSENTS, APPROVALS AND AMENDMENTS ARE REQUESTED OR
TO TAKE ANY ACTION OR OMIT TO TAKE ANY ACTION IF THE TAKING OF OR THE OMISSION
TO TAKE SUCH ACTION WOULD BE UNREASONABLY BURDENSOME TO THE PARTY.


 


10.11      SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE AND
SHOULD ANY PROVISION OF THIS AGREEMENT BE VOID, VOIDABLE OR UNENFORCEABLE UNDER
ANY APPLICABLE LAW, SUCH PROVISION SHALL NOT AFFECT OR INVALIDATE ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL CONTINUE TO GOVERN THE RELATIVE RIGHTS
AND DUTIES OF THE PARTIES AS THOUGH SUCH VOID, VOIDABLE OR UNENFORCEABLE
PROVISION WERE NOT PART OF THIS AGREEMENT.


 

18

--------------------------------------------------------------------------------


 


10.12      GOVERNING LAW.  SUBJECT TO FEDERAL LAW, THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW RULES OF SUCH STATE.


 


10.13      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL INSTRUMENT, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


10.14      DISPUTES.


 


(A)           RESOLUTION OF ANY AND ALL DISPUTES ARISING FROM OR IN CONNECTION
WITH THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT, STATUTE OR OTHERWISE,
INCLUDING, BUT NOT LIMITED TO, DISPUTES IN CONNECTION WITH CLAIMS BY THIRD
PARTIES (COLLECTIVELY, “DISPUTES”), SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION 10.14; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL
PRECLUDE EITHER PARTY FROM SEEKING OR OBTAINING (I) INJUNCTIVE RELIEF OR (II)
EQUITABLE OR OTHER JUDICIAL RELIEF TO ENFORCE THE PROVISIONS OF THIS AGREEMENT
OR TO PRESERVE THE STATUS QUO PENDING RESOLUTION OF DISPUTES HEREUNDER.


 


(B)           EITHER PARTY MAY GIVE THE OTHER PARTY WRITTEN NOTICE OF ANY
DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS.  THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISPUTE PROMPTLY BY NEGOTIATION BETWEEN
EXECUTIVES OF THE PARTIES WHO HAVE AUTHORITY TO SETTLE THE CONTROVERSY AND WHO
ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE PERSONS WITH DIRECT RESPONSIBILITY
FOR ADMINISTRATION OF THIS AGREEMENT.  WITHIN 30 DAYS AFTER DELIVERY OF THE
NOTICE, THE FOREGOING EXECUTIVES OF BOTH PARTIES SHALL MEET AT A MUTUALLY
ACCEPTABLE TIME AND PLACE, AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM
NECESSARY FOR A PERIOD NOT TO EXCEED 15 BUSINESS DAYS, TO ATTEMPT TO RESOLVE THE
DISPUTE.  ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO THE OTHER
WILL BE HONORED.  IF THE PARTIES DO NOT RESOLVE THE DISPUTE WITHIN SUCH 45
BUSINESS DAY PERIOD (THE “INITIAL NEGOTIATION PERIOD”), THE PARTIES SHALL
ATTEMPT IN GOOD FAITH TO RESOLVE THE DISPUTE BY NEGOTIATION BETWEEN (A) IN THE
CASE OF SUPPLIER, THE CHIEF FINANCIAL OFFICER AND (B) IN THE CASE OF SPINCO, THE
CHIEF FINANCIAL OFFICER (COLLECTIVELY, “DESIGNATED OFFICERS”).  SUCH OFFICERS
SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE (BUT IN ANY EVENT NO LATER
THAN 15 BUSINESS DAYS FOLLOWING THE EXPIRATION OF THE INITIAL NEGOTIATION
PERIOD) AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY FOR A PERIOD
NOT TO EXCEED 15 BUSINESS DAYS, TO ATTEMPT TO RESOLVE THE DISPUTE.


 


(C)           IF THE DISPUTE HAS NOT BEEN RESOLVED BY NEGOTIATION WITHIN 75
BUSINESS DAYS OF THE FIRST PARTY’S NOTICE, OR IF THE PARTIES FAILED TO MEET
WITHIN 30 BUSINESS DAYS OF THE FIRST PARTY’S NOTICE, OR IF THE DESIGNATED
OFFICERS FAILED TO MEET WITHIN 60 BUSINESS DAYS OF THE FIRST PARTY’S NOTICE,
EITHER PARTY MAY COMMENCE ANY LITIGATION OR OTHER PROCEDURE ALLOWED BY LAW.


 


10.15      ASSIGNMENT.  NEITHER OF THE PARTIES MAY ASSIGN OR DELEGATE ANY OF ITS
RIGHTS OR DUTIES UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD; PROVIDED THAT
SUPPLIER MAY, AT ANY TIME, ASSIGN OR DELEGATE ITS RIGHTS OR DUTIES HEREUNDER TO
ACCELRYS, INC WITHOUT OBTAINING THE CONSENT OF SPINCO.  THIS AGREEMENT SHALL BE
BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NOTWITHSTANDING THE FOREGOING,
SPINCO MAY, AND HEREBY GIVES NOTICE TO SUPPLIER THAT IT INTENDS TO, PLEDGE ITS
RIGHTS AND OBLIGATIONS UNDER THIS


 

19

--------------------------------------------------------------------------------


 


AGREEMENT TO ITS LENDERS AS COLLATERAL TO SECURE INDEBTEDNESS OUTSTANDING UNDER
ITS SENIOR SECURED CREDIT FACILITY AND ALL RENEWALS, REFUNDINGS, REFINANCINGS
AND REPLACEMENTS THEREOF.


 


10.16      INTERPRETATION.  WORDS IN THE SINGULAR SHALL BE HELD TO INCLUDE THE
PLURAL AND VICE VERSA AND WORDS OF ONE GENDER SHALL BE HELD TO INCLUDE THE OTHER
GENDERS AS THE CONTEXT REQUIRES.  THE WORD “INCLUDING” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT MEANS “INCLUDING, WITHOUT LIMITATION,” UNLESS
THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE SPECIFIED.


 


10.17      HEADINGS.  THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE SOLELY FOR THE PURPOSE OF REFERENCE, ARE NOT PART OF THE AGREEMENT
OF THE PARTIES AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 

*     *     *     *     *

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the day and year first above written.

 

 

 

PHARMACOPEIA, INC.

 

 

 

 

 

 

 

By:

/s/ John J. Hanlon

 

 

Name: John J. Hanlon

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph A. Mollica, Ph.D.

 

 

Name: Joseph A. Mollica, Ph.D.

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------